Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 12, 2019

                                      No. 04-19-00315-CV

              Juan Jesus Isaias LOPEZ, EBG Cargo LLC Mario Albert Rodriguez,
                                        Appellants

                                                v.

                                     Lawrence STURDEN,
                                          Appellees

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2017CVA001873D1
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
        The reporter’s records in these three appeals are late after this court granted the court
reporter, Ms. Cynthia Lenz, multiple extensions of time. We ordered Ms. Lenz to file a status
report in all three appeals and advised Ms. Lenz that upon receipt of the status report, this court
would issue a follow-up order advising Ms. Lenz of the order in which she must complete the
outstanding records and the date each record would be due. Accordingly, it is ORDERED as
follows:

        We ORDER Ms. Lenz to file within five (5) days of the date of this order a notice stating
whether her doctor has cleared her to return to work. If Ms. Lenz has not yet been cleared to
return to work, she is FURTHER ORDERED to file a notice stating she has been cleared to
return to work on the date she receives such clearance from her doctor.

Appeal No. 04-19-00485-CV

       We ORDER Ms. Lenz to file all outstanding volumes of the reporter’s record in appeal
number 04-19-00485-CV by no later than ten (10) days from the date we receive notice from Ms.
Lenz stating her doctor has cleared her to return to work. No further extensions will be granted.
Time spent doing work other than preparing the record for this appeal will not be an adequate
ground for a further extension of time or an excuse for failing to comply with this order. See
TEX. R. APP. P. 13.3 (stating the reporter’s duties relating to proceedings in the appeals court
“take preference over other work”); id. R. 35.3(c) (“The appellate court may enter any order
necessary to ensure the timely filing of the appellate record.”).
Appeal No. 04-19-00315-CV

         We ORDER Ms. Lenz to file all outstanding volumes of the reporter’s record in appeal
number 04-19-00315-CV by no later than ten (10) days after she files the reporter’s record in
appeal number 04-19-00485-CV. No further extensions will be granted. Time spent doing work
other than preparing the record for this appeal will not be an adequate ground for a further
extension of time or an excuse for failing to comply with this order. See TEX. R. APP. P. 13.3
(stating the reporter’s duties relating to proceedings in the appeals court “take preference over
other work”); id. R. 35.3(c) (“The appellate court may enter any order necessary to ensure the
timely filing of the appellate record.”).

Appeal No. 04-19-00318-CV

        We ORDER Ms. Lenz to file all outstanding volumes of the reporter’s record in appeal
number 04-19-00318-CV by no later than forty-five (45) days after she files the reporter’s record
in appeal number 04-19-00315-CV. Requests for further extensions will not be granted absent a
showing of good cause. Any request for further extensions must be accompanied by a signed,
status report containing a description of the work completed, including:

       •   A description of the transcript by day with the date, description, page counts, and
           remarks for each day;
       •   A list of the page counts for the total number of pages and the number of pages
           edited, proofread, and formatted into the required electronic form (including
           bookmarks); and
       •   A description of any problems the court reporter reasonably believes may delay the
           completion of the record.

        Time spent doing work other than preparing the record for this appeal will not be an
adequate ground for a further extension of time or an excuse for failing to comply with this
order. See TEX. R. APP. P. 13.3 (stating the reporter’s duties relating to proceedings in the appeals
court “take preference over other work”); id. R. 35.3(c) (“The appellate court may enter any
order necessary to ensure the timely filing of the appellate record.”).

         If the record in any of these three appeals is not timely filed, a show cause order will
issue directing Ms. Lenz to appear on a day certain and show cause why she should not be held
in contempt for failing to file the record(s) and for violating this order. The clerk of this court is
ORDERED to cause a copy of this order to be served on Ms. Lenz by certified mail, return
receipt requested, with delivery restricted to addressee only, or to give other personal notice of
this order with proof of delivery. Because “[t]he trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed,” id. R. 35.3(c), it is further ORDERED that
the clerk of this court serve a copy of this order on the trial courts.




                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of November, 2019.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court